IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. WR-73,390-02


EX PARTE FREDDIE PANIAGUA




ON APPLICANT'S PETITION FOR WRIT OF MANDAMUS
FROM BEXAR COUNTY

 

Per curiam.


ORDER

	The applicant has filed an application for a writ of mandamus to the Judge of the
144th Judicial District Court, ordering the judge to issue a bench warrant for his arrest.
	On March 31, 2010, this court granted habeas corpus relief to the applicant, setting
aside his conviction in Cause 2007CR7630 of the 144th Judicial District Court and
remanding him to the custody of the Sheriff of Bexar County to answer the charges set in
the indictment in that cause.
	In the application now before us, the applicant alleges that he is still in prison, and
that the prison will not release him until the District Court issues a warrant for his arrest
and the Sheriff of Bexar County serves the warrant. The applicant seeks a writ of
mandamus compelling these officials to take those actions.
	Before we address the merits of the application, we invite the District Judge, the
Sheriff of Bexar County, and the Criminal District Attorney of Bexar County to file a
response within 15 days or to take such other action as may be proper in the circumstances.

En banc.
Issued July 21, 2010.
Do Not Publish.